UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 13, 2012 (Date of earliest event reported) VISTA INTERNATIONAL TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-27783 84-1572525 (State or Other Jurisdiction Incorporation) (Commission File No.) (IRS Employer Identification No.) 88 Inverness Circle East, N-103, Englewood, Colorado 80112 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (303) 690-8300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) References in this document to “Vista,” “we,” “us,” “our,” or the “Company” refer to Vista International Technologies, Inc. Item 1.02. Termination of a Material Definitive Agreement On January 13, 2012, Brown-Lewisville Railroad Family First Limited Partnership (“Brown”) terminated the previously reported Purchase and Sale Agreement (the “Sale Agreement”) pursuant to which Vista agreed to sell all of its interest in the 26.8 acre industrial site it owns at 1323 Fulghum Rd. in Hutchins, Texas to Brown.Brown advised us that it terminated the Sale Agreement because the property is not suitable for its intended use as required under the Sale Agreement. Vista intends to immediately begin marketing the property to other potential buyers. We had planned to use the net proceeds from the sale of the property to repay certain stockholder loans of approximately $900,000 and liabilities to unrelated parties of approximately $198,000, including delinquent payroll and property taxes of approximately $87,000.Accordingly, the termination of the Sale Agreement may have a material adverse effect on our financial condition and business plans. Item 8.01.Other Events. Vista has entered into three sales contracts for the delivery of a total of 12,100 tons of shredded tires and Tire Derived Fuel (“TDF”) during the six months ended June, 2012, for a total sales price of approximately $129,500.We expect to agree to further sales commitments over the next six months as our TDF production rises. Forward Looking Statements Warning This filing may contain projections and other forward-looking statements that involve risks and uncertainties. These statements may differ materially from actual future events or results. Readers are referred to the documents filed by us with the Securities and Exchange Commission, specifically the most recent reports which identify important risk factors that could cause actual results to differ from those contained in the forward-looking statements. The information contained in this filing is a statement of Vista’s present intention, belief or expectation and is based upon, among other things, the existing regulatory environment, industry conditions, market conditions and prices, the economy in general and Vista’s assumptions. Vista may change its intention, belief or expectation, at any time and without notice, based upon any changes in such factors, in Vista’s assumptions or otherwise. The cautionary statements contained or referred to in this filing should be considered in connection with any subsequent written or oral forward-looking statements that Vista or persons acting on its behalf may issue. This filing may include analysts’ estimates and other information prepared by third parties for which Vista assumes no responsibility. Vista undertakes no obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements and other statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. By including any information in this filing, Vista does not necessarily acknowledge that disclosure of such information is required by applicable law or that the information is material. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. VISTA INTERNATIONAL TECHNOLOGIES, INC. Dated: January 20, 2012 By: /s/Bradley A. Ripps Bradley A. Ripps, Interim Chief Executive Officer
